Citation Nr: 0821755	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-33 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include lumbosacral strain.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for the veteran's dysthymic disorder for the period 
prior to August 3, 2006.  

3.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's dysthymic disorder for the period 
on and after August 3, 2006.  

4.  Entitlement to an increased disability evaluation for the 
veteran's right lower extremity peripheral neuropathy, 
currently evaluated as 20 percent disabling.  

5.  Entitlement to an increased disability evaluation for the 
veteran's left lower extremity peripheral neuropathy, 
currently evaluated as 20 percent disabling.  

6.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from February 1969 to June 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Denver, Colorado, Regional Office (RO) which, in pertinent 
part, established service connection for a dysthymic 
disorder; assigned a 10 percent evaluation for that 
disability; effectuated the award as of September 30, 2003; 
and denied service connection for a chronic lumbosacral spine 
disorder to include lumbosacral strain.  In January 2007, the 
San Diego, California, Regional Office increased the 
evaluations for the veteran's right lower extremity and left 
lower extremity peripheral neuropathy from 10 to 20 percent 
and effectuated the awards as of September 26, 2006.  In 
August 2007, the RO, in pertinent part, increased the 
evaluation for the veteran's dysthymic disorder from 10 to 30 
percent; effectuated the award as of August 3, 2006; and 
denied both an increased evaluation for his diabetes mellitus 
and a total rating for compensation purposes based on 
individual unemployability.  In November 2007, the RO 
increased the evaluation for the veteran's diabetes mellitus 
from 10 to 20 percent.  In November 2007, the veteran 
withdrew his appeal from the denial of an increased 
evaluation for his diabetes mellitus.  In January 2008, the 
veteran was afforded a videoconference hearing before the 
undersigned Veterans Law Judge.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
dysthymic disorder.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to a disability 
evaluation in excess of 10 percent for the period prior to 
August 3, 2006, and a disability evaluation in excess of 30 
percent for the period on and after August 3, 2006, for the 
veteran's dysthymic disorder.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issues of the veteran's entitlement to service connection 
for a chronic lumbosacral spine disorder to include 
lumbosacral strain; increased evaluations for his right lower 
extremity peripheral neuropathy and left lower extremity 
peripheral neuropathy; and a total rating for compensation 
purposes based on individual unemployability are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  Prior to August 3, 2006, the veteran's dysthymic disorder 
was objectively shown to be manifested by no more than 
occupational and social impairment due to mild and transient 
symptoms which decreased work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress and a Global Assessment of Functioning score of 80.  

2.  From August 3, 2006, to December 19, 2006, the veteran's 
dysthymic disorder was objectively shown to be manifested by 
no more than occupational and social impairment due to 
symptoms such as impaired judgment; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

3.  On and after December 20, 2007, the veteran's dysthymic 
disorder has been objectively shown to be manifested by total 
occupational and social impairment due to anxiety, 
depression, anger, severely impairment memory and 
concentration, and social isolation and Global Assessment of 
Functioning scores of 35, 55, and 65.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's dysthymic disorder for the period prior to 
August 3, 2006, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), 3.321, 4.130, Diagnostic Code 9433 
(2007).  

2.  The criteria for a 50 percent schedular evaluation, but 
no more for the veteran's dysthymic disorder for the period 
from August 3, 2006, to December 19, 2007, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.7, 4.130, Diagnostic 
Code 9433 (2007).  

3.  The criteria for a 100 percent schedular evaluation for 
the veteran's dysthymic disorder for the period on and after 
December 20, 2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.7, 4.130, Diagnostic Code 9433 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's dysthymic disorder, the Board 
observes that the RO issued VCAA notices to the veteran in 
November 2003, March 2006, November 2006, February 2007, and 
December 2007 which informed him of the evidence generally 
needed to support a claim for service connection and the 
assignment of an effective date and disability evaluation for 
an initial award of service connection; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  Such notice effectively informed him 
of the need to submit any relevant evidence in his 
possession.  The November 2003 VCAA notice was issued prior 
to the February 2005 rating decision from which the instant 
appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a January 2008 
videoconference hearing before the undersigned Veterans Law 
Judge sitting at the RO.  The hearing transcript is of 
record.  All relevant facts have been developed to the extent 
possible.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).




II.  Dysthymic Disorder

A.  Historical Review

The report of a January 2005 VA examination for compensation 
purposes states that veteran was diagnosed with a dysthymic 
disorder "related to the guilt of firing rockets into the 
Vietnamese villages that were allegedly the hiding place of 
the Viet Cong."  A Global Assessment of Functioning (GAF) 
score of 80 was advanced.  In February 2005, the RO 
established service connection for a dysthymic disorder; 
assigned a 10 percent evaluation for that disability; and 
effectuated the award as of September 30, 2003.  In August 
2007, the RO increased the evaluation for the veteran's 
dysthymic disorder from 10 to 30 percent and effectuated the 
award as of August 3, 2006.  

B.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2007).  

A 10 percent evaluation is warranted for a dysthymic disorder 
which is productive of occupational and social impairment due 
to either mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress or symptoms controlled 
by continuous medication.  

A 30 percent evaluation requires occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although the individual is generally functioning 
satisfactorily with routine behavior and normal self-care and 
conversation) due to symptoms such as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent evaluation requires occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  

A 100 percent evaluation requires total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting herself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2007).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2007).  

With regard to the Global Assessment of Functioning (GAF) 
scores assigned, the Board notes that the GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).  GAF scores of 41 to 50 indicate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  GAF scores of 31 to 40 indicates some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).  

1.  Period Prior to August 3, 2006

Clinical documentation from the Veterans Center dated between 
September 2003 and February 2004 notes that the veteran 
complained of anger, visual hallucinations, sleep impairment, 
and emotional outbursts directed toward his minor son.  
Impressions of post-traumatic stress disorder (PTSD) were 
advanced.  

At the January 2005 VA examination for compensation purposes, 
the veteran reported that he worked on a 40 hour, Monday 
through Friday week for an electronics company.  The examiner 
observed that the veteran was casually dressed and tearful 
during the examination.  On mental status examination, the 
veteran "showed a full range of affect;" no deficits in 
orientation or memory; and no "signs of any cognitive 
deficits."  The veteran was diagnosed with a dysthymic 
disorder "related to the guilt of firing rockets into the 
Vietnamese villages that were allegedly the hiding place of 
the Viet Cong."  He did not to meet the diagnostic criteria 
for PTSD.  A GAF score of 80 was advanced.  The examiner 
commented that the veteran's dysthymic disorder was 
manifested by "impairment ... of an emotional and transient 
nature."  

In reviewing the probative evidence of record dated prior to 
August 3, 2006, the Board observes that the veteran's 
service-connected psychiatric disability was objectively 
shown to be productive of minimal social and occupational 
impairment.  The veteran reported that he was substantially 
and gainfully employed on an essentially full time basis.  
The January 2005 VA examination report reflects that a GAF 
score of 80 was advanced.  Such a GAF score reflects no more 
than minimal social and vocational impairment.  In the 
absence of objective evidence of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to symptoms such as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss, the Board finds that an evaluation in 
excess of 10 percent for the veteran's dysthymic disorder for 
the period prior August 3, 2006, is not warranted.  

Furthermore, as the veteran's dysthymic disorder 
symptomatology fell squarely within the relevant diagnostic 
criteria, the Board finds that referral for an evaluation on 
an extra-schedular basis is not warranted.  38 C.F.R. 
§ 3.321(b)(1) (2007).  



2.  Period From August 3, 2006, to December 19, 2007

In an August 2006 written statement, the veteran indicated 
that his "short term memory is gone;" he had not had "a 
good night's sleep in years;" and he had been unemployed for 
six months since losing his job due to an inability to 
perform his required duties.  

At a February 2007 VA examination for compensation purposes, 
the veteran reported that he had been last employed in April 
2006.  He was observed to be preoccupied with his Vietnam 
War-related experiences and frequently tearful throughout the 
evaluation.  On mental status examination, the veteran 
exhibited a labile mood; lucid, organized, and often 
tangential speech; and no impairment of thought processes.  
The veteran was diagnosed with a dysthymic disorder.  He did 
not meet the diagnostic criteria for PTSD.  A GAF score of 65 
was advanced.  The examiner commented that he was "unable to 
confidently accept this veteran's presentation as there were 
many inconsistencies noted on mental status examination and 
by observation."  The veteran's dysthymic disorder was found 
to "likely have only a minimal impact of his employment 
functioning."  

A March 2007 treatment record from the Veterans Center states 
that the veteran was experiencing "acute symptoms of PTSD" 
and stress associated with his claims for VA and Social 
Security Administration (SSA) disability benefits.  The 
veteran was reported to be "very fragile at this point."  
The veteran was diagnosed with "PTSD, chronic severe;" 
depression; and "acute PTSD."  A GAF score of 35 was 
advanced. 

A March 2007 psychiatric evaluation from Timothy Cucich, 
M.D., conducted for the SSA notes that the veteran complained 
of PTSD symptomatology; being depressed, sad, isolated, and 
withdrawn; low motivation; and poor sleep.  On mental status 
examination, the veteran a "fairly down and blunted" 
affect; a depressed and sad mood; clear and logical speech; 
and organized and clear thought processes.  The veteran was 
diagnosed with mild to moderate recurrent major depressive 
disorder and PTSD.  A GAF score of 55 was advanced.  The 
veteran's major depressive disorder and PTSD were found to 
moderately "and at times even severely" limit his daily 
activities, abilities, and social activities.  

An August 2007 VA psychiatric treatment record indicates that 
the veteran was diagnosed with "dysthymia-sc" and PTSD.  A 
GAF score of 55 was advanced.  

On and after August 3, 2006, the veteran's service-connected 
psychiatric disability has been objectively shown to be 
manifested by occupational and social impairment with reduced 
reliability and productivity due to symptoms such as impaired 
judgment; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  As noted, the medical evidence of record 
throughout the year following August 2006 shows that his 
symptoms included anger, anxiety, depression, significantly 
impaired memory and concentration; and social isolation.

However, the veteran's psychiatric illness was not shown to 
be so severe as to be manifested by deficiencies in most 
areas due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression; unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances or a complete inability to establish 
and maintain effective relationships.  

Similarly, his disability was not shown to be manifested by 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living, disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  

The Board has considered the GAF score of only 35, which was 
noted in the March 2007 treatment record.  However, due to 
the relatively limited clinical findings noted in the text of 
that report, the Board finds this GAF score to be outweighed 
by the other records associated with the claims file 
throughout the period from August 2006 to December 2007.  As 
noted, at the February 2007 VA examination for compensation 
purposes, the veteran exhibited a labile mood; lucid, 
organized, and often tangential speech; and no impairment of 
thought processes.  The examiner assigned a GAF score of 65, 
and specifically found that veteran's dysthymic disorder 
likely had only a minimal impact of his employment 
functioning. 

This is consistent with the A March 2007 psychiatric 
evaluation conducted for the SSA, which identified his 
primary symptoms as being depressed, sad, isolated, and 
withdrawn; with low motivation; and poor sleep.  On mental 
status examination, the veteran a "fairly down and blunted" 
affect, with a depressed and sad mood, but also with clear 
and logical speech; and organized and clear thought 
processes.  The veteran was diagnosed with only mild to 
moderate recurrent major depressive disorder and PTSD, and a 
GAF score of 55 was advanced.  The veteran's major depressive 
disorder and PTSD were found to moderately "and at times 
even severely" limit his daily activities, abilities, and 
social activities.  The Board notes that these findings are 
consistent with the August 2007 VA psychiatric treatment 
record in which the veteran was assigned a GAF score of 55.  

In short, the greater weight of probative evidence throughout 
the period from August, 2006, to December 19, 2007, 
demonstrates that the veteran's disability was manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to symptoms such as impaired 
judgment; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Thus, for that period, the criteria for a 50 
percent rating, but no more, are met.

As the veteran's dysthymic disorder symptomatology fell 
squarely within the relevant diagnostic criteria during this 
period, the Board again finds that referral for an evaluation 
on an extra-schedular basis is not warranted.  In this 
regard, the Board notes that a 50 percent rating does 
contemplates significant occupational impairment, such as was 
described in the March 2007 examination for SSA, but his 
disability was not shown to be manifested by marked 
interference with employability or repeated hospitalizations 
so as to warrant render inapplicable the rating criteria.  
38 C.F.R. § 3.321(b)(1).  



3.  Period on and after December 20, 2007

A December 20, 2007 psychological evaluation from Michael J. 
Pantaleo, Psy.D., states that the veteran complained of 
military service-related intrusive thoughts and nightmares; 
anxiety; anger; impaired impulse control; and few 
"consistent or deep" interpersonal relations.    He 
reported experiencing three to four panic attacks a month.  
The veteran was observed to be somewhat disheveled; highly 
anxious; depressed; and slightly tremulous in his speech and 
upper extremities.  On mental status examination, the veteran 
exhibited a flat affect; fleeting eye contact; impaired 
memory; and "very impaired concentration."  The veteran was 
diagnosed with severe chronic PTSD.  A GAF score of 35 was 
advanced.  Dr. Pantaleo opined that:

Based the history (sic) and duration of 
treatment, and on the foregoing results 
of evaluation and current symptoms, it is 
unlikely that [the veteran] will attain a 
level of readjustment and 
self-sufficiency to allow him to function 
fully or to maintain employment to 
support himself.  His psychiatric 
symptoms are exacerbated by his physical 
decline.  It is not practical to assume 
that any interventions, psychiatrically, 
vocationally or physically will 
materially change his situation, in fact, 
it is assumed that his condition will 
steadily decline over time.  

At the January 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran testified that 
his service-connected psychiatric disorder was manifested by 
nightmares, anger, guilt, significantly impaired memory, 
impaired sleep, and social isolation.  He stated that he was 
unproductive in his last job and was dismissed in a layoff at 
the company.  

On and after December 20, 2007, the veteran's 
service-connected psychiatric disability has been objectively 
shown to be manifested by severe symptoms including anger, 
anxiety, depression, significantly impaired memory and 
concentration; and social isolation.  The December 2007 
psychological evaluation from Dr. Pantaleo advances a GAF 
score of 35, which reflects major impairment in several areas 
including work or school, family relations, judgment, 
thinking, or mood.  The psychologist specifically concluded 
that the veteran's psychiatric disability rendered him unable 
to "fully function or to maintain employment to support 
himself" and was unlikely to improve in the future 
notwithstanding further treatment.  

The veteran's psychiatric symptomatology has been found to be 
productive of total occupational impairment by his treating 
private psychologist.  A GAF score of 35 was advanced to 
denote such impairment.  While there are some issues as to 
the veteran's consistency on mental status examination and 
the divergent diagnoses of a dysthymic disorder and PTSD in 
the clinical record, the most recently evaluations show a 
clear, progressive increase in severity of the veteran's 
overall psychiatric health over the last several years, and 
it does not appear possible based on the evidence of record 
to differentiate the symptomatology attributable to the 
different diagnoses.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (finding that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition).  

In light of the progressive worsening in the severity of his 
condition as shown by clinical records over the last several 
years, and the veteran's apparently credible testimony at his 
personal hearing, the Board believes the December 2007 
evaluation to be a likely accurate representative of the 
severity of his mental health at this time.  

Therefore, as that examiner demonstrates that his disability 
is manifested by total social and occupational impairment at 
this time, the Board concludes that the veteran's 
service-connected psychiatric symptomatology most closely 
approximates the criteria for assignment of a 100 percent 
schedular evaluation for the period on and after December 20, 
2007.  38 C.F.R. § 4.7 (2007).  

In closing, the Board is of course aware that the veteran 
does not meet all of the criteria for a 100 percent rating.  
For example, he is able to perform the activities of daily 
living, and his psychiatric disability is not shown to be 
productive of gross repudiation of reality with disturbed 
thought or behavioral processes.  However, although not all 
the criteria for a 100 percent schedular rating have been 
met, the Court has held the symptoms listed at 38 C.F.R. § 
4.130 are not an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Under 
the criteria for a 100 percent rating, the most important 
factor is whether the service-connected psychiatric 
disability results in total social and occupational 
impairment; as this criteria has been met, the Board finds 
that a 100 percent rating is warranted beginning on and after 
December 20, 2007.


ORDER

An evaluation in excess of 10 percent for the veteran's 
dysthymic disorder for the period prior to August 3, 2006, is 
denied.  

A 50 percent schedular evaluation for the veteran's dysthymic 
disorder for the period from August 3, 2006, and December 19, 
2007, is granted subject to the laws and regulations 
governing the award of monetary benefits.  

A 100 percent schedular evaluation for the veteran's 
dysthymic disorder for the period on and after August 3, 
2006, is granted subject to the laws and regulations 
governing the award of monetary benefits.  


REMAND

The veteran asserts that service connection for a chronic 
lumbosacral spine disorder is warranted as he sustained a 
chronic back injury when a wooden pallet struck him and he 
fell during naval resupply operations and/or, in the 
alternative, when he was thrown 15 feet into the air after 
his riverboat was struck by an incoming mortar shell in the 
Republic of Vietnam.  In several written statements and at 
the January 2008 videoconference hearing before the 
undersigned Veterans Law Judge, the veteran indicated that he 
had been treated for chronic back injury residuals at the Des 
Moines, Iowa, VA hospital after service separation in 
approximately 1971.  Clinical documentation of the cited 
treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The December 2007 psychological evaluation from Dr. Pantaleo 
indicates that the veteran reported that his "peripheral 
neuropathy has caused total numbness in his lower extremities 
and problems with his gait and balance."  At the January 
2008 videoconference before the undersigned Veterans Law 
Judge, the veteran testified that his peripheral neuropathy 
had increased in severity since his last VA examination for 
compensation purposes and his feet were now completely numb.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Given the apparent increase in severity of the veteran's 
right and left lower extremity peripheral neuropathy, the 
Board finds that an additional VA evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

The Board has granted a 100 percent schedular evaluation for 
the veteran's dysthymic disorder for the period on and after 
December 20, 2007.  A total rating for compensation purposes 
based on individual unemployability may not be assigned on 
and after the effective date of that 100 percent evaluation.  
However, the issue of the veteran's entitlement to a total 
rating for compensation purposes based on individual 
unemployability for the period prior to such date remains on 
appeal.  The issue is inextricably intertwined with the 
issues of service connection for a chronic lumbosacral spine 
disorder and increased evaluations for the veteran's right 
lower and left lower extremity peripheral neuropathy given 
that determinations as to total ratings under 38 C.F.R. 
§ 4.16 require an accurate assessment of the industrial and 
functional impairment associated with all of the veteran's 
service-connected disabilities.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his claimed chronic 
lumbosacral spine disorder and 
service-connected right lower and left 
lower extremity peripheral neuropathy.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the claims files.  

2.  Request that copies of all available 
VA clinical documentation pertaining to 
the veteran's treatment at the Des 
Moines, Iowa, Medical Center, including 
that provided in 1971 and not already of 
record, be forwarded for incorporation 
into the record.  

3.  Then schedule the veteran for a VA 
examination or examinations for 
compensation purposes to accurately 
determine the current nature and severity 
of his claimed chronic lumbosacral spine 
disorder and service-connected right 
lower and left lower extremity peripheral 
neuropathy.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should advance 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that 
any identified chronic lumbosacral spine 
disorder originated during active 
service; is etiologically related to the 
veteran's combat experiences and/or 
alleged inservice back trauma; is in any 
other way causally related to active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
service-connected disorders.  

The examiner or examiner should identify 
the limitation of activity imposed by the 
veteran's service-connected lower 
extremity peripheral neuropathy with a 
full description of the effect of the 
disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of his lower 
extremities should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the veteran's lower extremity peripheral 
neuropathy upon his vocational pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic lumbosacral spine disorder to 
include lumbosacral strain; increased 
evaluations for his right lower extremity 
peripheral neuropathy and left lower 
extremity peripheral neuropathy; and a 
total rating for compensation purposes 
based on individual unemployability with 
express consideration of the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002).  If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond.

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


